Holden, J.
1. The evidence authorizing a charge upon the subject of contributory negligence and apportionment of damages, it was not error for the court to charge thereon, and such charge is not subject to the complaint that “no charge should have been given on the subject of a diminished recovery, the plaintiff contending for full damages and claiming to have been free from fault.” Tucker v. Central Ry. Co., 122 Ga. 387 (6), (50 S. E. 128); Southern Cotton Oil Co. v. Skipper, 125 Ga. 368 (12), (54 S. E. 110).
2. The reference made by the court in his charge to one of the contentions of the defendant as the “real contention,” while an inapt expression, was not, in the light of the whole charge and the facts of the case, of such harmful effect to the defendant as to require a new trial.
3. There was no error in the other charges complained of in the motion for a new trial. Such charges were not liable to mislead the jury, in view of the entire charge.
4. The evidence was sufficient to authorize the verdict, and the court did not abuse its discretion in refusing a new trial.

Judgment affirmed.


All the Justices concur.